 



Exhibit 10.64
ITC HOLDINGS CORP.
EXECUTIVE GROUP SPECIAL BONUS
PLAN
Amended and Restated
Effective November 12, 2007

 



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION
          The Plan was established effective as of June 15, 2005 by ITC Holdings
Corp. for the purpose of providing special bonuses to executives of ITC Holdings
Corp. and its Subsidiaries and Affiliates. Effective November 12, 2007, the Plan
is amended and restated in its entirety, to reflect: (i) that all previously
awarded bonuses that had heretofore been considered unvested under the Plan will
be considered fully vested as of such date, (ii) that all such vested amounts
will be paid to the Participants as soon as practicable after such date, and
(iii) that any future bonus amounts as determined hereunder after the effective
date of this amended and restated Plan will be fully vested and paid to
Participants as soon as is practicable after being awarded.
          The Plan is intended to constitute a “bonus program,” and as such is
not to be considered an “employee pension benefit plan” under or in any manner
subject to the provisions of the Employee Retirement Income Security Act of
1974, as amended. Further, the Plan is not intended to provide for any deferral
of compensation, as that term is defined under Internal Revenue Code
Section 409A (“Section 409A”), and regulations issued thereunder, and as a
result is not in any manner subject to the provisions of Section 409A.
ARTICLE II
DEFINITIONS
          The following capitalized terms used in the Plan have the respective
meanings set forth in this Article II:
     2.1. “Affiliate” shall mean with respect to any Person, any entity directly
or indirectly controlling, controlled by or under common control with such
Person.
     2.2. “Beneficiary” shall mean such person or legal entity as may be
designated by a Participant under Section 5.4 to receive benefits hereunder
after such Participant’s death.
     2.3. “Committee” shall mean the compensation committee of the board of
directors of the Company (or any successor entity thereto).
     2.4. “Common Stock” or “Share” shall mean common stock of the Company.
     2.5. “Company” shall mean ITC Holdings Corp., its successors and assigns.
     2.6. “Eligible Employee” shall mean an active Employee who holds
outstanding Options.
     2.7. “Employee” shall mean an executive, who is currently employed by the
Company, or any Subsidiary or Affiliate.

 



--------------------------------------------------------------------------------



 



     2.8. “Employer” shall mean the Company and each Subsidiary or Affiliate of
the Company designated by the Company that employs one or more Eligible
Employees who have become Participants in accordance with Article III.
     2.9. “Option Plan” shall mean the Amended and Restated 2003 Stock Purchase
and Option Plan of ITC Holdings and Its Subsidiaries, as from time to time
amended.
     2.10. “Options” shall mean those outstanding, unexercised options to
purchase Common Stock granted to any Participant under the Option Plan.
     2.11. “Participant” shall mean an Eligible Employee who is selected by the
Committee to participate in the Plan.
     2.12 “Person” shall mean a person as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended.
     2.13. “Plan” shall mean this ITC Holdings Corp. Executive Group Special
Bonus Plan, as amended from time to time.
     2.14. “Plan Year” shall mean the period beginning January 1 and ending
December 31 of each calendar year.
     2.15. “Special Bonus Amount” shall mean a special bonus awarded by the
Committee to the Participant, as described in Section 4.1.
     2.16. “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations, or group of
commonly controlled corporations, other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
ARTICLE III
PARTICIPATION BY ELIGIBLE EMPLOYEES
     3.1 Participation. Participation in the Plan is limited to Eligible
Employees. An Eligible Employee shall be selected to participate in the Plan as
determined by the Committee in its sole discretion. This Plan is intended to be
limited to a select group of management or highly compensated employees of the
Employers. To the extent that the Committee determines that an employee no
longer qualifies as part of such a group, the Committee can provide that such
employee is ineligible for additional bonuses under the Plan.
     3.2 Continuity of Participation. A Participant who separates from service
with all of the Employers shall immediately cease active participation under the
Plan. Unless otherwise determined by the Committee, however, the separation from
service of a Participant with one Employer will not interrupt the continuity of
the Participant’s active participation in the Plan if, concurrently with such
separation or as part of a coordinated transfer from one Employer to

 



--------------------------------------------------------------------------------



 



another, the Participant is employed by one or more of the other Employers.
ARTICLE IV
AWARDS OF SPECIAL BONUS AMOUNTS
     4.1. Special Bonus Amounts. For each Plan Year, the Committee, in its sole
discretion, shall determine with respect to each Participant whether such
Participant shall be awarded a Special Bonus Amount for part or all of such Plan
Year and, if so, in what amount. In determining the amount of the Special Bonus
Amount, the Committee shall among other factors give consideration from time to
time to dividends paid, or expected to be paid, on Common Stock during such Plan
Year and to the number of Options held and outstanding by each Participant
during such Plan Year. Neither of such factors, nor the fact that a Participant
has been awarded a Special Bonus Amount with respect to prior Plan Years shall
in any way restrict the Committee’s discretion with respect to the awarding of
future Special Bonus Amounts. Further, the awarding and amount(s) of such
Special Bonus Amounts shall in no way, either directly or indirectly, be
contingent upon or otherwise payable on the exercise of any Option granted to
any Participant under the Option Plan.
ARTICLE V
DISTRIBUTIONS
     5.1. Timing of Distribution of Special Bonus Amounts. On and after the
effective date of this amended and restated Plan, any Special Bonus Amount
awarded under this Plan shall be distributed in a lump sum payment, as soon as
administratively feasible (but not later than fifteen days), after such Special
Bonus Amount becomes vested as otherwise provided in Section 6.1.
     5.2. Form of Distribution. All distributions shall be made in a single,
lump sum cash payment.
     5.3 No Deferral Election. The provisions of the prior version of the Plan,
which permitted Participants to make certain deferral elections with respect to
Special Bonus Amounts, are hereby deleted and no longer in effect, for all
periods on and after the effective date of this amended and restated Plan. It is
further confirmed hereby that no Participant in fact, at any time prior to the
effective date of this amended and restated Plan, or in any manner made any type
of actual deferral election that was permitted under the prior version of the
Plan.
     5.4. Beneficiary Designation. Each Participant shall have a right to
designate a Beneficiary with respect to amounts payable under the Plan. A
Participant may from time to time change his designated Beneficiary without the
consent of such Beneficiary by filing a new designation in writing with the
Company or its designee. If no Beneficiary designation is in effect at the time
of the Participant’s death, or if the designated Beneficiary is missing or has
predeceased the Participant, distribution shall be made to the Participant’s
estate.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
VESTING
     6.1 Vesting in Special Bonus Amounts. All Participants shall immediately be
considered 100% fully vested in any Special Bonus Amounts that are first
determined and awarded under Section 4.1 on or after the effective date of this
amended and restated Plan. Further, any Special Bonus Amounts awarded before the
effective date of this amended and restated Plan that have been credited to a
Participant’s Special Bonus Account (as described in the provisions of the prior
version of the Plan; along with any interest thereon), shall become fully 100%
vested as of the effective date of this amended and restated Plan.
ARTICLE VII
FUNDING AND PARTICIPANT’S INTEREST
     7.1 The Plan shall be unfunded and the Company shall pay all distributions
from its general assets; and a Participant (or the Participant’s Beneficiary)
shall have the rights of a general, unsecured creditor against the Company for
any distributions due hereunder.
ARTICLE VIII
ADMINISTRATION AND INTERPRETATION
     8.1. Administration. The Committee shall be responsible for administering
the Plan. However, the Committee may delegate its duties and powers in whole or
in part as it determines. The Committee has full discretionary authority to
construe and interpret the terms and provisions of the Plan; to adopt, alter and
repeal administrative rules, guidelines and practices governing the Plan; to
perform all acts, including the delegation of its administrative
responsibilities to advisors or other persons who may or may not be employees of
the Employers; and to rely upon the information or opinions of legal counsel or
experts selected to render advice with respect to the Plan, as it shall deem
advisable, with respect to the administration of the Plan.
     8.2. Interpretation. The Committee may take any action, correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any
election hereunder, in the manner and to the extent it shall deem necessary to
carry the Plan into effect or to carry out the Company’s purposes in adopting
the Plan. Any decision, interpretation or other action made by the Committee
arising out of or in connection with the Plan, shall be final, binding and
conclusive on the Employers and all Eligible Employees, Participants and
Beneficiaries and their respective heirs, executors, successors and assigns. The
Committee’s determinations hereunder need not be uniform, and may be made
selectively among Eligible Employees, Participants and Beneficiaries, whether or
not they are similarly situated.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND TERMINATION
     9.1. Amendment and Termination. The Committee shall have the right, at any
time, to amend or terminate the Plan, in whole or in part, provided that such
amendment or termination shall not materially and adversely affect the accrued
and vested rights of any Participant or Beneficiary under the Plan.
Notwithstanding the foregoing, the Committee shall have the right to amend the
Plan in such manner as it deems necessary to preserve all applicable laws and/or
favorable accounting treatment by the Company of the benefits provided under
this Plan (including, without limitation, to make any amendment to this Plan
that would be necessary in order to cause the Plan, in form and/or in operation,
to be compliant with Section 409A, if and to the extent it is determined that
such provision applies to this Plan, and to avoid any tax thereunder being
imposed on any Participant). The Company reserves the right, in its sole
discretion, to discontinue the awarding of Special Bonus Amounts, or completely
terminate the Plan at any time.
ARTICLE X
MISCELLANEOUS PROVISIONS
     10.1. Right to Employment. The adoption and maintenance of the Plan shall
not be deemed to constitute a contract between an Employer and any Eligible
Employee, or to be a consideration for, or an inducement or condition of, the
employment of any individual. Nothing herein contained, or any action hereunder,
shall be deemed to give any Eligible Employee the right to be retained in the
employ of an Employer or to interfere with the right of any Employer to
terminate any Eligible Employee at any time.
     10.2. Alienation or Assignment of Benefits. Other than by will, the laws of
descent and distribution, or by appointing a Beneficiary, a Participant’s rights
and interest under the Plan shall not be assigned or transferred except as
otherwise permitted by the Committee, and a Participant’s rights to benefit
payments under the Plan shall not be subject to alienation, pledge or
garnishment by or on behalf of creditors (including heirs, beneficiaries, or
dependents) of the Participant or of a Beneficiary. The Company may assign its
rights and obligations under the Plan to a Person or entity, which is a
Subsidiary, Affiliate or a successor in interest to substantially all of the
business operations of the Company.
     10.3. Severability. In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.
     10.4. Right to Withhold. To the extent required by applicable law in effect
at the time a distribution is made from the Plan, the Company, any Employer or
their respective agents shall have the right to withhold or deduct from any
distributions or payments hereunder any taxes required to be withheld by
federal, state or local governments prior to making any such distributions or
payments.

 



--------------------------------------------------------------------------------



 



     10.5. Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan, without giving effect to principles of
conflicts of laws to the extent not pre-empted by federal law.
     10.6. Effective Date. The original effective date of the Plan is June 15,
2005. The effective date of this amended and restated version of the Plan is
November 12, 2007.

          Date: November 12, 2007 
ITC HOLDINGS CORP.
      By:   /s/ Linda H. Blair         Linda H. Blair        Its:  Executive
Vice President and Chief Business Officer     

 